Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered June 8, 1994, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and *313was not against the weight of the evidence. Credibility determinations of the fact finder are entitled to great deference (People v Bleakley, 69 NY2d 490, 495), and should not be disturbed unless manifestly erroneous (People v Corporan, 169 AD2d 643, lv denied 77 NY2d 959). Given the strong identification testimony of the People’s witnesses and defendant’s possession of the prerecorded buy money and additional drugs, the jury was justified in crediting the People’s witnesses and rejecting defendant’s claim that he was just a drug user whom the police conspired to arrest instead of the true seller. Concur— Sullivan, J. P., Rosenberger, Ellerin and Mazzarelli, JJ.